Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Upon review of the record, we find that the misbehavior report, written by an eyewitness to the altercation, provided substantial evidence to support the determination finding petitioner guilty of attempting to inflict bodily harm on another inmate. Petitioner’s contrary testimony at the hearing merely provided a credibility question for respondent to resolve.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.